Citation Nr: 1336956	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 31, 2006, for the grant of a total disability rating for compensation base on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from February 1994 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran failed to report for a Travel Board hearing scheduled for February 2011.  Therefore, the Board will proceed as if the request for the February 2011 hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Of record is a December 2007 decision issued by the Social Security Administration (SSA).  This decision, wherein it was noted that the Veteran had been found to have been disabled since October 2005, referenced certain specifically-identified medical providers who had both examined and treated the Veteran.  These included Dr. W. Coffey and Dr. K. Goldberg, who were noted to have performed "consultative" examinations of the Veteran.  Also, Dr. M. Lombardi was mentioned as being the Veteran's treating psychiatrist at the VA Community-Based Outpatient Clinic (CBOC) in Brick, N.J.  From a review of a July 2009 VA examination, it appears Dr. Lombardi is a VA physician.  There are no reports of treatment records from any of the three medical providers are of record.  

VA has a duty to obtain any relevant records obtained or developed in conjunction with a SSA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  On remand, an effort should be made to clarify if additional SSA records pertaining to the Veteran, including medical records, are available.  In addition, any additional records of VA treatment should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision. .

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected disabilities since October 2004.  After securing the necessary release, obtain these records, including any treatment records from the Brick, N.J, CBOC.

3.  After the development requested above has been completed to the extent possible and after conducting any additional development as deemed necessary, the RO/AMC should review the record and adjudicate the Veteran's claim.  If this claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


